325 F.2d 1017
ALLIED OIL WORKERS UNION, Appellant,v.ETHYL CORPORATION, Appellee.
No. 20340.
United States Court of Appeals Fifth Circuit.
January 10, 1964.

Appeal from the United States District Court for the Eastern District of Louisiana, E. Gordon West, Judge.
For former opinion see D.C., 208 F. Supp. 615.
Thomas Meunier, Dodd, Hirsch, Barker & Meunier, New Orleans, La., for plaintiff-appellant.
Charles W. Phillips, Taylor, Porter, Brooks, Fuller & Phillips, Baton Rouge, La., for defendant-appellee.
Before CAMERON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The question presented by this appeal is whether the voluntary resignation forms delivered by the nine employees to the appellee were, in fact, "voluntary" or whether they were obtained by the use of undue pressure and constructive coercion on the part of the Company and the two Union officials acting in concert with the Company.


2
This is a suit by the Union seeking a mandatory injunction under 29 U.S.C.A. § 185, requiring arbitration of a joint act of the Union and Ethyl and declaratory relief under 28 U.S.C.A. § 2201. The lower court fully examined the facts of this joint act on the part of the Union and Ethyl in firing these nine men. The District Judge entered exhaustive findings of fact from which it clearly appears that his decision of this question involves deciding between the credibility of various witnesses and between divergent claims. A thorough study of the record and briefs convinces us that his findings were amply supported by credible evidence, and that this appeal is without merit.


3
Affirmed.